Cureton, Judge,
dissenting in part:
I must respectfully dissent to so much of the majority’s opinion that affirms the lien place against the husband’s federal retirement benefits. The majority holds that because the husband did not object to the introduction of evidence regarding security for the payment of future alimony or make a post-trial motion regarding same, he is now precluded from raising an objection to the trial court’s order.
The wife never requested the furnishing of security in her pleadings, nor did she move to amend her pleadings to conform to the proof to request security. The court’s support for its award is found in the following colloquy between the wife and her attorney:
Q. Okay. Now, Mrs. Crawford, had your husband said anything to you about what he would do if he did not like the outcome of this hearing?
A. He told me he would not — he would not pay alimony. That if he didn’t like it he would go to Florida.
Q. Should the Court decide, and it’s up to the Judge you understand to make any provision for alimony, do you want any safeguards in regard to what your husband has said he would do? (Emphasis added.)
A. Yes, sir.
On cross-examination, the husband’s counsel asked the wife when the husband made the statement. She replied it occurred a month after the separation. The husband’s counsel then asked the wife whether she thought her concerns were legitimate in view of the fact the husband had voluntarily paid alimony for over a year prior to the hearing. The wife answered. “I’m concerned about it.”
Initially, I disagree the husband is precluded from raising the issue of security at this time because he made no contemporaneous objection at trial to the above testimony of the wife. This testimony and a review of the transcript simply do not reflect the wife ever requested the court provide for the posting of security for the payment of alimony pursuant to S.C. Code Ann. § 20-3-130(D) (Supp. 1995). There was no way *517for the husband to know at trial that the eventual relief granted by the court was even a probability. Due process requires a litigant to be placed on notice of the issues which the court is to consider. Bass v. Bass, 272 S.C. 177, 249 S.E. (2d) 905 (1978); see also Rule 3, SCRFC, making inapplicable Rule 54, SCRCP, which permits relief to be granted to a party “even if the party has not demanded such relief in his pleadings.”
S.C. Code Ann. § 20-3-130(D) permits the court to make “provision for security for the payment of the support including, but not limited to, requiring the posting of money, property, and bonds.” Additionally, § 20-7-420(22) empowers the family court to require “a person ordered to support another to give security by a written undertaking that he will pay the sums ordered.” However, our court has refused to enforce requirements in divorce decrees that required a husband to provide insurance coverage as security for the payment of future alimony payments in the absence of special or exceptional circumstances. Hickman v. Hickman, 294 S.C. 486, 366 S.E. (2d) 21 (Ct. App. 1988); Hardin v. Hardin, 294 S.C. 402, 365 S.E. (2d) 34 (Ct. App. 1987). I see no special or exceptional circumstances in the facts of this case to justify the trial court’s departure from the usual rule of not requiring security for the payment of alimony. The wife has simply failed to carry her burden of showing circumstances to justify the imposition of security for the payment of future alimony. In any case, the amount of the lien bears no relationship to the risk presented by the nonpayment of alimony in view of uniform support enforcement laws in effect in both South Carolina and Florida. See S.C. Code Ann. § 20-7-1315 et. seq. (Supp. 1995) and Fla. Stat. Ann. § 88.011 et. seq. (West 1987 & Supp. 1996).
Finally, I disagree with the majority’s view that the husband was required to make a Rule 59(e) motion to preserve the issue for review. It seems to me inequitable that the wife, who made little effort to put the husband on notice by her pleadings or her testimony that she was requesting security for the payment of alimony by way of a lien against the husband’s retirement, should now be insulated from protest by the husband by a technical application of the rules. In any event, I do not read the case law as requiring a Rule (59(e) motion to preserve the issue for review. It is well settled that *518but for a few exceptional situations, “an appellate court cannot address an issue unless it was raised to, and ruled upon by the trial court.” Smith v. Phillips,— S.C. —, 458 S.E. (2d) 427, 429 (1995). The practical purpose of such a rule is to preclude an appellant from raising for the first time on appeal as error a matter not raised to and considered by the trial court. Toyota of Florence, Inc. v. Lynch, 314 S.C. 257, 442 S.E. (2d) 611 (1994). While arguably the husband was required to bring to the attention of the family court by posttrial motion the matter of whether the wife’s pleadings requested security for the payment of unaccrued alimony, I do not think the husband is precluded from arguing an abuse of discretion by the court in providing security for the payment of alimony. I would reverse the court’s order to the extent it provides security for the payment of future alimony.